Citation Nr: 0112937	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a renal cyst.

2.  Entitlement to a higher evaluation for the residuals of 
testicular carcinoma with a right radical orchiectomy, rated 
as 100 percent disabling from July 2, 1993, and as 10 percent 
disabling from November 1, 1993, on appeal from the initial 
grant of service connection.

3.  Entitlement to a compensable evaluation for the residuals 
of a small bowel obstruction, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from November 1980 to 
November 1983, and from July 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  That rating decision denied service 
connection for low back pain, a bilateral knee disorder, and 
a renal cyst and granted service connection for the residuals 
of testicular cancer with a right radical orchiectomy and for 
the residuals of a small bowel obstruction.  The cancer 
residuals were initially rated at 100 percent disabling from 
July 2, 1993, and as 10 percent disabling from November 1, 
1993.  The residuals of a small bowel obstruction were 
noncompensably rated.  When this appeal was originally before 
the Board, the last two issues were phrased as increased 
rating claims.  The United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) has since held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 126.  Accordingly, the Board has restated the 
evaluation issues to reflect that they are on appeal from 
initial grants of service connection.

In August 1998, the Board denied service connection for low 
back pain and a bilateral knee disorder.  The three other 
issues were remanded for additional development.  In that 
remand, the Board asked that all of the veteran's medical 
records [private and government] since his temporary 
retirement from the US Marine Corps be obtained and included 
in the claims folder.  The RO wrote to the veteran in March 
1999 asking him to provide information about all of his 
medical treatment since service, along with the 
doctors/clinic names, and releases for those records.  The 
veteran did not respond to that letter.  The RO did obtain 
the veteran's VA medical records dated in 1995.  However, 
there are other medical records referenced in the medical 
records obtained that have not been associated with the 
claims file.  A post-operative computed tomography (CT) scan 
of August 1995 reflects review by the radiologist of CT scans 
dated in June and November 1994 and July 1995.  These CT 
scans are not of record.

The veteran's complete treatment records from July 1993 to 
the present are not associated with the file.

The veteran had a VA examination in August 1999.  The 
examiner apparently used an examination worksheet as a guide 
and provided responses to specific inquiries on the 
worksheet.  Unfortunately, the worksheet is not of record in 
the claims file, and the Board is unable to ascertain the 
significance of such responses as "no," "yes," 
"negative," or "see above" without knowing what the 
questions or areas of inquiry were.  On remand, the RO should 
secure the examination worksheet on which the examiner based 
the responses, if it is available.  Furthermore, the examiner 
noted that no diagnostic or clinical tests were available as 
of the dictation of the examination report, but laboratory 
and radiographic studies would be made part of the chart.  It 
is unclear whether the examiner reviewed the laboratory and 
radiographic studies after they were done.  Such review and 
analysis should be part of the examination report.

Then, the veteran should be accorded appropriate VA 
examinations, to be accomplished with review of the claims 
folder and all appropriate testing.  If examinations are 
based upon examination worksheets, the worksheets should be 
provided with the examination reports.  In view of the fact 
that the higher evaluation claims are on appeal from initial 
grants, new examinations are warranted.

The RO did not complete a rating action after the August 1999 
examination.  The rating action of November 1993 shows that 
the residuals of small bowel obstruction are rated under 
Diagnostic Code 7399-7328.  The VA examiner in August 1999 
stated that the veteran's ventral hernia is directly related 
to his abdominal surgery.  The RO should consider this 
information in evaluating the residuals of the small bowel 
obstruction.

A Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Because the RO has not 
substantially complied with the directives of the Board's 
previous remand with respect to the veteran's medical 
examination, it is necessary to remand the claim.  See Talley 
v. Brown, 6 Vet. App. 72, 74 (1993).  

Finally, while this case was on remand to the RO, the veteran 
appointed an attorney to represent him.  The attorney wrote 
on his letterhead asking for a copy of the veteran's file.  
He enclosed a signed authorization from the veteran, 
authorizing the individual attorney to represent him 
"regarding any claims I may have with the Department of 
Veterans Affairs for disability benefits."  The RO wrote to 
the veteran and asked him to complete a VA Form 21-22a in 
order to appoint an attorney as his representative.  
Applicable regulations provide that an attorney engaged by a 
claimant shall state in writing on his or her letterhead that 
the attorney is authorized to represent the claimant in order 
to have access to information in the claimant's file 
pertinent to the particular claim presented, and for the 
attorney to have complete access to all information in an 
individual's records, the attorney must provide a signed 
consent from the claimant, which shall be equivalent to an 
executed power of attorney.  38 C.F.R. §§ 14.629(c), 
20.603(a) (2000).  Although the veteran had previously 
appointed an organization to represent him, an appropriate 
designation of a new representative will automatically revoke 
any prior designation of attorney.  38 C.F.R. § 20.607 
(2000).  The veteran has appointed an attorney to represent 
him, thus revoking his prior appointment of an organization.  
The RO should note the revocation appropriately in the claims 
file and should make arrangements for such notification to 
the veteran's attorney as may be necessary in order to permit 
him to represent the veteran effectively in connection with 
his current appeal.

Accordingly, this case is REMANDED for the following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Take appropriate steps to note in the 
claims file the veteran's revocation of 
the power of attorney of the organization 
formerly authorized to represent him, and 
note his appointment of an attorney as 
his representative.  Respond 
appropriately to the January 2000 letter 
from the veteran's attorney requesting a 
copy of the veteran's claims file.

3.  Ask the veteran again to provide a 
list of all medical care providers from 
whom he has received treatment for a 
renal cyst, residuals of testicular 
carcinoma, or residuals of small bowel 
obstruction since 1993.  If private 
treatment is indicated, obtain 
appropriate releases from the veteran and 
request all treatment records for the 
conditions in issue since 1993.  Request 
all private treatment records for which 
the appellant provides releases, and 
associate with the claims file all VA and 
service department treatment records of 
which he provides adequate identifying 
information.  Regardless of the response 
from the veteran, it is clear that he has 
had VA or service department treatment 
since 1993, and a comprehensive request 
for VA treatment records from Gainesville 
and Daytona VAMCs and the Jacksonville 
naval hospital from 1993 to the present 
should be made.  CT scans dated in June 
and November 1994 and in July 1995 should 
be obtained. 

If any development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

4.  Ask the examiner who conducted the 
August 1999 examinations to provide the 
examination worksheets used to conduct 
the examinations and to review the 
diagnostic studies ordered and state 
their significance, if any.

5.  Schedule the veteran for an 
appropriate VA examination to evaluate 
the current status of the veteran's 
residuals of small bowel obstruction and 
residuals of radical orchiectomy and to 
determine whether he has a current renal 
cyst.  The examiner is asked to review 
this remand and the claims folder in 
connection with the examination and to 
indicate in the examination report that 
he or she has done so.  All necessary 
tests are to be performed, and the 
examiner is to review the results of the 
tests before submission of the 
examination report. If the examiner makes 
reference to one or more examination 
worksheets in conducting the examination 
or dictating the examination report, each 
worksheet should be associated with the 
corresponding examination report, or the 
information contained in the worksheet 
should be otherwise incorporated in the 
examination report.

The examiner is asked to list all 
residuals of the small bowel obstruction 
that the veteran underwent in October 
1992 and to describe the disabling 
effects thereof.  In particular, review 
the clinical records and hospital report 
for the August 1994 exploratory 
laparotomy and determine whether any 
residuals of small bowel obstruction are 
revealed in those records, and, if so, 
the effect of the conditions.  Are the 
"loops of redundant bowel" identified 
in the August 1995 laparotomy associated 
with or caused by small bowel obstruction 
or by ether the surgical lysis of 
adhesions in October 1992 or the radical 
orchiectomy in 1992?  If there are no 
current residuals of the small bowel 
obstruction in service, the examiner is 
asked to so state.  The complete medical 
rationale for any opinions is to be 
provided.

With respect to the testicular carcinoma 
and radical orchiectomy, the examiner 
should list all current residuals and 
describe their disabling effects.

With respect to the claimed renal cyst, 
the examiner is asked to review in 
particular the reports of the October 
1992 and January 1993 CT scans, together 
with any subsequent CT scans or other 
significant diagnostic studies and 
determine whether the veteran currently 
has a renal cyst.  If so, is it at least 
as likely as not that the cyst is related 
to the left peripelvic renal cyst 
possibly identified on the October 1992 
CT scan or to any other disease or injury 
in service?  If the veteran has a current 
renal cyst, what are its functional 
effects?  If there is no evidence of a 
current renal cyst, the examiner is asked 
to so state.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of 
examinations.  If the requested reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Readjudicate the claims on appeal.  
Consider the August 1999 examination 
report notation of ventral hernia and its 
significance with respect to the 
veteran's claim.  Consideration must be 
given to the principles enunciated in 
Esteban v. Brown, 6 Vet. App. 259 (1994) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  If the decision remains 
unfavorable, provide the appellant and 
his attorney a supplemental statement of 
the case, and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


